COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              JAMES STONE
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1048-15-4                                          PER CURIAM
                                                                                 OCTOBER 20, 2015
              SKYLINE AUTOMOTIVE, INC. AND
               ACCIDENT FUND NATIONAL INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (David B. Vermont; Ashcraft & Gerel, LLP, on brief), for appellant.

                               (Brandi R. Howell; Franklin & Prokopik, P.C., on brief), for
                               appellees.


                     James Stone appeals a decision of the Workers’ Compensation Commission finding that

              (a) his claim was not timely and thus barred by the statute of limitations, and (b) his neck

              condition was not related to the original compensable accident because the medical records

              showed he complained of neck pain, the treating orthopedist testified the neck injury was masked

              by the shoulder injuries, and the treating neck specialist opined the neck injury was related to the

              original claim. We have reviewed the record and the commission’s opinion and find that this

              appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

              final opinion. See Stone v. Skyline Auto., Inc., VWC File No. VA00000262486 (June 2, 2015).

              We dispense with oral argument and summarily affirm because the facts and legal contentions

              are adequately presented in the materials before the Court and argument would not aid the

              decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.